Citation Nr: 0913737	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  05-20 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to March 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the RO.  

In January 2008, the Board denied the claim of service 
connection for PTSD.  The Veteran appealed the Board's 
decision to the Court, which in a January 2009 Order, granted 
the parties' Joint Motion, vacating in part the Board's 
January 2008 decision and remanding the issue of service 
connection for PTSD case for compliance with the terms of the 
Joint Motion.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  



REMAND

In a January 2009 Order, the Court granted a Joint Motion in 
which the parties agreed that the issue of service connection 
for PTSD should be remanded.  Here, the parties did not ask 
that that part of the January 2008 Board decision denying 
service connection for asbestosis be disturbed.  

In the Joint Motion, the parties agreed that VA did not 
adequately discharge the duty to assist because the Veteran's 
Social Security Administration records were not associated 
with his claims file.  

Here, the parties noted that the record indicated that the 
Veteran might have been received Social Security 
Administration benefits based on disability attributed to the 
claimed PTSD.  In this regard, parties noted that, in a 
February 2003 letter, the Veteran requested his Senator's 
assistance with his PTSD claim and noted that he was 
receiving Social Security Disability.  

The parties also noted that a December 2004 treatment note 
from the Providence VA Medical Center indicated that the 
Veteran reported receiving SSA benefits.  A September 
statement from the Veteran's representative indicated that an 
SSA physician noted a diagnosis of PTSD.  

Based on the foregoing, and consistent with the Court's 
January 2009 Order, the Board finds that this matter must be 
remanded, and that the upon remand, the RO should contact the 
Social Security Administration and take all necessary steps 
to obtain all records related to any Social Security 
Administration disability award for the Veteran.  See 
38 C.F.R. § 3.159.  

In this regard, the Board notes that VA must seek to obtain 
all pertinent records, including SSA records, of which it is 
put on notice.  See, Murincsack v. Derwinski, 2 Vet. App. 
363, 372 (1992) (recognizing that evidence from the Social 
Security Administration (SSA) must be considered in a VA 
decision regarding benefits).  See also 38 C.F.R. 
§ 3.159(c)(2) (when attempting to obtain records in the 
custody of a Federal department or agency, including the 
Social Security Administration, VA must make as many requests 
as are necessary to obtain relevant records; VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile).  

In addition, the Board notes that during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

In the present appeal, the Veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date.  Upon remand therefore, 
the Veteran should be given proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that informs the 
Veteran, among other things, that a disability rating and an 
effective date for the award of benefits will be assigned if 
the claim is allowed, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should send the Veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and  
evidence not previously provided to VA is 
necessary to substantiate the Veteran's 
claim.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the Veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the Veteran provide any 
evidence in his possession that pertains 
to the claim, and should contain an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The RO should request, directly 
from the SSA, complete copies of any 
disability determination(s) it has made 
concerning the Veteran, as well as 
copies of the medical records that 
served as the basis for any such 
decision(s).  All attempts to fulfill 
this development must be documented in 
the claims file.  If the search for any 
such records yields negative results, 
that fact should be clearly noted, with 
the RO either documenting for the file 
that such records do not exist or that 
further efforts to obtain them would be 
futile, and the Veteran should be 
informed in writing.  

3.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
Veteran's claim in light of all relevant 
evidence and governing legal authority 
and precedent.  In the event any decision 
remains adverse to him, the Veteran must 
be furnished a Supplemental Statement of 
the Case and be given an opportunity to 
submit written or other argument in 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).   


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

